UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

tes aerate ieenamemeneenenn SEES X
UNITED STATES of AMERICA,
17 Cr. 151 (AJN)
-against- . ORDER
ROBERT PIZARRO,
Defendant
eee ne er Ee efupreeocmnenunnmamennnne iG ESEEEOE Xx

Upon the application of the defendant, Robert Pizarro (#69026-054), by and
through his attorneys, Elizabeth E. Macedonio, Louis Freeman and Carla
Sanderson, the Court hereby orders the Metropolitan Detention Center (“MDC”) in
Brooklyn, New York, to accept clothing for the defendant to use during the
pendency of his above captioned trial. The Court now orders MDC to accept up to
four sets of clothing, including, but not limited to, undershirts, socks, shoes, dress
shirts, suit pants, suit jackets, and ties, and to permit such clothing to be made
available to the defendant prior to each court date in this case. Counsel for the

defendant shall deliver a copy of this order to the appropriate personnel at the

MDC.

Dated: New York, New York
April 322013

  

Fa

Hon. Alison J. Nathan, USDJ
